Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 30, 1992, which, upon reconsideration, adhered to its prior decision reducing claimant’s unemployment insurance benefit rate.
The Board reopened claimant’s case for the sole purpose of determining whether there had been compliance with the consent judgment in Municipal Labor Comm. v Sitkin (1983 WL 44294 [US Dist Ct, SD NY, Aug. 1, 1983, Carter, J., 79 Civ 5899]). The Board, finding no substantial procedural violations, adhered to its prior decision which reduced claimant’s weekly unemployment insurance benefit rate from $125 to zero. Insofar as claimant has failed to allege any procedural errors on this appeal, the Board’s decision should be upheld.
Cardona, P. J., Mercure, Crew III, White and Weiss, JJ., concur. Ordered that the decision is affirmed, without costs.